DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive.  Most of the arguments are moot because the current rejections are based on a different base reference, now relied upon under 35 USC 102 and 35/USC 103.  
One of Applicant’s arguments that is applicable to the present rejections, even though Franchak is no longer relied upon, is that “neither Littlehorn nor Franchak disclose the above claim language because the openings in Littlehorn and Franchak secure the child to the seat, not ‘the seat cushion to an external support,’…”.  That is, the current rejections similarly rely upon the child seat occupant as the external support.  Applicant’s argument in this regard is not persuasive because “external support” is not further defined and may be interpreted to include any object, including a child seat occupant since attachment to such an occupant supports the cover, seat and occupant with respect to each other.  Furthermore, the current references relied upon appear to provide the same attachment mechanisms for attaching the cover to the seat and for attaching the child to the seat such that there appears to be no distinction in the prior art from the recited attachment mechanisms.

Claim Objections
Claim 9, line 3 is objected to because the term “associated” hardly limits the scope since all of the elements of the invention are associated with each other.
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-9, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holley (US 9610869).
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1. A seat cover comprising:
a flexible material (150) formed in a shape to cover a seating portion of a seat cushion (comprising the seat shell 101), the flexible material formed into a first portion and a second portion formed into two prongs (154, as shown in Figure 1);
a first attachment mechanism (shown by the snug fit of the flexible cover on the seat cushion provided by the shell in Figures 3A-3D) to temporarily engage the flexible 
a conduit (shown in Figures 1-1B where slits in the flexible material receive shoulder and crotch straps 140 therethrough and in Figures 3D and 5A-5B, where the belts at 91 and 92 pass) formed within the flexible material corresponding to a location of a second attachment mechanism coupled to the seat cushion (where each of the straps and belts pass through the conduits in the flexible material identified above and provide a second attachment mechanism coupled to the seat cushion comprising shell), 
the second attachment mechanism configured to secure the seat cushion to an external support (where the external support is a child occupant and/or an underlying vehicle seat, each of which is external to the seat cover and the cushion of Holley),
the conduit enabling an operation of the second attachment mechanism (as may be appreciated from Figures 1-1B, 3D, and 5A-5B); and 
a visual representation formed on the flexible material comprising a personified entity (shown in Figure 1) wherein the first portion of the flexible material forms a first recognizable portion of the personified entity and the second portion of the flexible material forms a second recognizable portion of the personified entity (the first and second portions at 154 in Figure 1 are recognizable portions in the form of feet of the personified entity).

2. The seat cover of claim 1, wherein the conduit comprises an aperture enabling securing a user to the seat cushion or the seat cushion to a seat (the conduits identified 

4, An apparatus comprising:
a flexible material (150) formed in a shape to cover a seating portion of a seat cushion (101), the flexible material formed into a first portion and a second portion formed into two prongs (shown by elements 154 in Figure 1);
a first attachment mechanism to temporarily engage the flexible material to the seat cushion until the first attachment mechanism is disengaged from the seat cushion (shown by the snug fit of the flexible cover on the seat cushion provided by the shell in Figures 3A-3D); and
a visual representation formed on the flexible material comprising a personified entity (Figure 1) wherein the first portion of the flexible material forms a first recognizable portion of the personified entity and the second portion of the flexible material forms a second recognizable portion of the personified entity (feet 154 in Figure 1).

5. The apparatus of claim 4, the visual representation comprising an image, an embroidery, or a material sewn onto the flexible material (an image of a bear, as shown in Figure 1).



7. The apparatus of claim 4, a third portion (portions at 161 surrounding straps 140 shown in Figure 1) coupled to the flexible material and enveloping a strap to secure a user to the seat cushion (coupled to the flexible material by forming part of the flexible material and enveloping the straps extending therethrough), the third portion forming a third recognizable portion of the personified entity (a chest of the bear).

8. The apparatus of claim 7, the third portion comprising a third attachment mechanism to enable opening of the third portion thereby enabling insertion and extraction of the strap (the openings in portion 161 of Holley provide a third attachment mechanism that enables opening of the openings through which the shoulder and crotch straps 140 are inserted or extracted).

9. The apparatus of claim 4, comprising an aperture formed within the flexible material corresponding to a location of a second attachment mechanism associated with the seat cushion, the aperture enabling an operation of the second attachment mechanism (portions of 161surrounding one or more openings through which the harness straps 140 extend, as shown in Figure 1).


providing a flexible material (150) formed in a shape to cover a seating portion of a seat cushion (comprising the seat shell 101), the flexible material formed into a first portion and a second portion formed into two prongs (154, as shown in Figure 1);
providing a first attachment mechanism to temporarily engage the flexible material to the seat cushion until the first attachment mechanism is disengaged from the seat cushion (shown by the snug fit of the flexible cover on the seat cushion provided by the shell in Figures 3A-3D); and
providing a visual representation formed on the flexible material resembling a personified entity (shown in Figure 1) wherein the first portion of the flexible material forms a first recognizable portion of the personified entity and the second portion of the flexible material forms a second recognizable portion of the personified entity (the first and second portions at 154 in Figure 1 are recognizable portions in the form of feet of the personified entity).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, 15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holley (US 9610869) in view of Littlehorn (US 2005/0110315).
Holley shows and discloses the details set forth above, including a child seat cover for covering a seat cushion and seatback in the form of a shell 101, but lacks an elastic border forming the opening in the flexible material.  
On the other hand, Littlehorn discloses an elastic border forming the opening in the flexible material and configured to help retain the cover on the child seat.
It would have been obvious to make the opening in the cover of Holley to include the elastic border on the flexible cover as taught by Littlehorn because doing so would provide a more secure attachment mechanism for holding the cover on the child seat. 
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

10. The apparatus of claim 4, the first attachment mechanism comprising an elastic tension generated by an elastic portion of the flexible material (comprising an elastic material in the perimeter at 108 of the cover 100, as shown in Figures 1-4 and described in paragraphs 0028-0030 of Littlehorn applied in the combination with Holley).

11. The apparatus of claim 10, wherein the elastic portion of the flexible material comprises an elastic band coupled to the flexible material along a perimeter of the flexible material (comprising an elastic material in the perimeter at 108 of the cover 100, 

12. The apparatus of claim 10, the flexible material comprising an aperture surrounded by the elastic portion of the flexible material, dimensions of the aperture and the elastic portion of the flexible material enabling insertion of the seat cushion into an enclosure defined by the flexible material (comprising an elastic material in the perimeter at 108 of the cover 100, as shown in Figures 1-4 and described in paragraphs 0028-0030 of Littlehorn applied in the combination with Holley).

15. The apparatus of claim 4, comprising a friction enhancing material coupled to a portion of a surface of the flexible material, the surface of the flexible material facing toward the seat cushion (Holley lacks disclosing a friction enhancing material on a surface of the flexible material that faces toward the underlying seat cushion—however, paragraph 29 of Littlehorn discloses: “the cover can have a comfortable and/or absorbent outer layer and a waterproof (e.g., rubberized, coated, etc.) inner layer; it would have been obvious to include a friction enhancing material that faces the seat cushion in use as taught by Littlehorn on an inner surface of the seat cover of Holley because doing so would provide the benefit of helping the cover to remain in place on the underlying cushion).



19. The method of claim 18, said providing the first attachment mechanism comprising:
providing the flexible material comprising an aperture surrounded by the elastic portion of the flexible material, dimensions of the aperture and the elastic portion of the flexible material enabling insertion of the seat cushion into an enclosure defined by the flexible material (as described with regard to the perimeter at 108 of the cover 100, as shown in Figures 1-4 and described in paragraphs 0028-0030 of Littlehorn applied in the combination with Holley).

20. The method of claim 17, comprising providing a friction enhancing material coupled to an inside surface of the flexible material, the inside surface of the flexible material facing toward the seat cushion (Holley lacks disclosing a friction enhancing material on a surface of the flexible material that faces toward the underlying seat cushion—however, paragraph 29 of Littlehorn discloses: “the cover can have a .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holley (US 9610869) and Littlehorn (US 2005/0110315) as applied to claim 12 above, and further in view of Sganga (US 2005/0082886).
Holley and Littlehorn show and disclose the details set forth above, including an elastic border forming the opening in the flexible material taught by Littlehorn, but lacking the specifics of the opening being at most 14 inches wide.
On the other hand, Sganga shows a similar flexible material for covering a child seat and having an elastic border along a perimeter forming an opening, and Sganga shows the flexible material of a size that teaches the opening having a width less than 14 inches.  
It would have been obvious to make the opening formed by the elastic border on the flexible cover of the combination to have a width of less than 14 inches because doing so would provide a relatively tight and thus more secure attachment to an underlying seat cushion.  
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

13. The apparatus of claim 12, a width of the aperture at most 14 inches (in accordance with the statement of obviousness above, and where it is noted that the dimensions of an opening are an obvious matter of design choice where the size of the cover and the size and flexibility of the underlying seating structure to be covered are important design factors to be considered).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holley (US 9610869) and Littlehorn (US 2005/0110315) as applied to claim 4 above, and further in view of Sprouse (US 2003/0205920).
Holley and Littlehorn show and disclose the details set forth above, including an elastic border forming a partially closable opening in the flexible material taught by Littlehorn, but lacking the specifics of the opening being closable by a first attachment mechanism that includes a zipper, a magnet, or a hook.
On the other hand, Sprouse shows a similar flexible material for covering a cushion similar to Holley and Littlehorn, and Sprouse specifically shows a zipper for completely closing an opening in the flexible material.  
It would have been obvious to provide a zipper as taught by Sprouse for the benefit of completely closing the opening through which the cushions are inserted or extracted for a more secure attachment of the cover to the cushions.  
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

14. The apparatus of claim 4, the first attachment mechanism comprising a zipper, a magnet, or a hook (a zipper, as shown at 103 in Figures 1, 3, and 4 of Sprouse, as applied in accordance with the statement of obviousness above).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holley (US 9610869) and Littlehorn (US 2005/0110315) as applied to claim 15 above, and further in view of Mandawewala (US 2012/0201998).
Holley and Littlehorn show and disclose the details set forth above, including flexible cover 100 of Littlehorn, including a portion configured to be placed on a seat portion of an underlying cushion, and Littlehorn also discloses a rubberized backing coating on the flexible material that would inherently increase frictional engagement with the underlying seating portion of the cushion, but Holley and Littlehorn lack specifically disclosing that the material is a liquid rubber latex material.  
On the other hand, Mandawewala discloses a backing material on a flexible material, where the backing provides increased frictional engagement with a surface on which it is placed, and which material is a liquid since it is applied by coating the flexible material and is a latex or rubber coating, as set forth in paragraph 3.  
It would have been obvious to use the material and its beneficial properties taught by Mandawewala to provide the rubberized backing disclosed by Littlehorn because doing so would provide the benefit of enabling coating of the flexible material in the combination since the material of Mandawewala is a liquid, and the expressed benefit of 
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

16. The apparatus of claim 15, the friction enhancing material comprising liquid latex rubber (in accordance with the statement of obviousness above).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636